Title: From Thomas Jefferson to Lucy Chiswell Nelson, 24 October 1777
From: Jefferson, Thomas
To: Nelson, Lucy Chiswell



Dr. Madam
Oct. 24. 1777. Wmsbgh.

Colo. Nelson’s merit and his present command place him in my judgment without a competitor, for the post to which you wish him appointed. It is a great happiness to me therefore that while I pursue the dictates of my own judgment I am at the same time subservient to your wishes. One truth only it behoves me to warn you of, that you may not be deceived by over-rating any one’s assistance. No man, my dear madam, who acts above board has influence in any appointments here, beyond the weight of his own vote. If this appointment should be obtained for Colo. Nelson, it will be by the mere force of his personal merit. In thus undeceiving you however I do violence to my own gratification, as this error alone has produced to me the happiness of a letter from you.
Fortune seems to have drawn a line of separation between us. Though often in the same neighborhood some unlucky star has still shuffled us asunder. When I count backwards the years since I had last the happiness of seeing you in this place, and recur to my own lively memory of our friendship, I am almost induced to discredit my arithmetic. The affection I still retain for a family with whom I once lived in so much intimacy and confidence, recalls to my mind often and often the most pleasing reflections. That heaven may shield the breast in which your happiness is embarked and administer to you every comfort of this life is the prayer of Your sincere & affectionate friend.

